BELCHER, Judge.
The conviction is for transporting beer in a dry area; the punishment, a fine of $100.
Trial was had at a term of the county court of Henderson County which convened on January 1, 1957, and ended on March 2, 1957. Appellant’s motion for new trial was overruled on March 2, 1957, at which time he gave notice of appeal.
. It appears from the transcript that the recognizance on appeal was entered into March 5, 1957, which was after the term of court at which this cause was tried had expired.
A recognizance entered into after the expiration of the term at which the case was tried is insufficient to confer jurisdiction on this court. Art. 830, Vernon’s Ann. C.C.P.; Ellerbe v. State, 161 Texas Cr. Rep. 359, 277 S.W. 2d 701, and cases there cited.
The appeal is dismissed.
Opinion approved by the Court.